Citation Nr: 1140198	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  00-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for attention deficit hyperactivity disorder (ADHD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than ADHD.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to April 1997.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia.  The Veteran's claim was previously remanded by the Board in August 2006, March 2009, and June 2010.  It has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  The Veteran's ADHD obviously and manifestly predated his military service and was not permanently made worse therein.

2.  The Veteran's currently diagnosed psychiatric disorders are not related to his military service or to a service connected disability.


CONCLUSIONS OF LAW

1.  ADHD was clearly and unmistakably present prior to service and clearly and unmistakably was not aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The Veteran's psychiatric disorders were not incurred in or aggravated by his military service, and are not proximately due to, the result of or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in September 2001 that explained VA's duty to assist him with obtaining the evidence necessary to substantiate his claim.  This letter also explained what the evidence needed to show in order to establish service connection for a claimed disability.  In September 2006 the Veteran was sent another letter that explained VA's duty to assist him and the criteria for establishing service connection for claimed disabilities.  The September 2006 letter also explained the manner whereby VA assigns disability ratings and effective dates.  The Veteran's claim was thereafter readjudicated, most recently in a July 2010 supplemental statement of the case (SSOC), thus curing any pre-decisional notice error.
   
In addition to its duties to provide certain notices to a claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, reports from the veteran's medical evaluation board (MEB) in service, VA treatment records, private treatment records, and the written contentions of the Veteran.  A VA examination was provided in connection with this claim.  Additionally, the Board obtained an expert medical opinion, to which the Veteran was given a chance to respond.  The claims file does not indicate that any additional development is needed in order to fully and fairly adjudicate the Veteran's claim.

II.  Prior Remand

This case was remanded by the Board, most recently in June 2010.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with). 

In this case, the June 2010 remand instructed the agency of original jurisdiction (AOJ) to consider certain evidence, not referenced in the then most recent SSOC, which was submitted without a waiver of AOJ consideration, and readjudicate the Veteran's claim.  This was done in the July 2010 SSOC.  Therefore, the AOJ substantially complied with the June 2010 remand.  The Board also notes that the instructions set forth in previous remands of this claim were also complied with.

III.  Service connection

The Veteran claims that he has a psychiatric disorder causing depression and anxiety that was incurred in, or caused or aggravated by, his military service or a service connected disability.  The Veteran claims he is depressed due to chronic pain from residuals of an in-service vehicle accident and that he has been diagnosed with a variety of mental disorders.  While not specifically claimed by the Veteran, his claim also encompasses that his currently diagnosed ADHD was incurred in or made worse by his service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When determining service connection, a presumption of soundness applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's service treatment records including a 1995 report prepared in connection with the Veteran's MEB for orthopedic difficulties reflect that he was diagnosed with mild posttraumatic stress disorder (PTSD) and a functional concentration disorder in 1995.  It was thought that the Veteran's difficulty concentrating could be due to the chronic pain that he was experiencing at that time.  The Veteran was treated with medications including an antidepressant and a stimulant (methylphenidate).  Subsequently, an addendum to the MEB report that was prepared in December 1996 diagnosed an anxiety disorder not otherwise specified (NOS) that did not fully meet the criteria for PTSD, a pain disorder, ADHD that existed prior to service but was aggravated therein, and avoidant personality traits.  

In 1997 the Veteran underwent a VA psychiatric examination in connection with a prior claim for service connection for PTSD.  At that time, the Veteran reported problems with memory and concentration as well as chronic pain.  He denied overt symptoms of anxiety.  His attention, concentration, and memory were assessed as being within normal limits.  However, the Veteran was noted to have a somewhat odd presentation.  The Veteran was not diagnosed with any Axis I disorder at that time, but he was diagnosed with schizotypal personality disorder and was noted to have chronic pain from his prior fractures of the femur, pelvis, and ankle.

In 1998 the Veteran underwent a VA neuropsychological assessment.  At that time, the Veteran reported feeling depressed due to pain from his in-service physical injuries and he was noted to have a history of ADHD.  The results of neuropsychiatric testing were consistent with ADHD and his symptoms of dysphoria related to chronic pain were noted.  

On his claim form dated in June 1999 the Veteran reported that he got grouchy, tired, and depressed at times since his in-service vehicle accident and that this affected his "tolerance level with the general public."  He reported that he held several jobs in the past and had been diagnosed with a variety of psychiatric disorders in the past.

VA treatment records from 2001- 2002 show diagnoses including ADHD, depressive disorder NOS, and major depressive disorder (MDD).    

The Veteran obtained a psychological evaluation from a private licensed professional counselor (LPC) in March 2005 in conjunction with difficulties he was having as a part time university student.  At that time, the Veteran reported a history of learning difficulties since childhood and current problems with attention, concentration, and mood regulation.  This assessment resulted in a primary diagnosis of delusional disorder, persecutory type.  The LPC also diagnosed dysthymic disorder and noted that, while an Axis II diagnosis was deferred, the Veteran exhibited prominent schizoid, paranoid, avoidant, and passive-aggressive personality features.  The Veteran was also noted to have significant cognitive disruption and disorganization with symptoms and functional impacts that were consistent with ADHD although this was not diagnosed.  The LPC did not explain the etiology of any of the Veteran's psychiatric disorders other than to note that the Veteran's depression was of a long-term duration. 

Treatment records from 2006-2007 indicated that the Veteran was treated for depression and an anxiety disorder by his primary care doctor.  He was referred for counseling and subsequently began treatment with another LPC, S.W.

Records from S.W., LPC, indicate that she began treating the Veteran in October 2007.  Her diagnoses included Asperger's syndrome, an autism spectrum disorder; obsessive compulsive disorder; ADHD; and depression.  Several notes indicate that the Veteran was obsessed with his difficulties relating to a civilian job from which he was fired, and he also often discussed fears of losing his current job.  One note reflects that the Veteran told the LPC that he felt that he was set up to fail in while he was in the military, but this was not a recurring theme in the notes.  The LPC did not comment on the etiology of the Veteran's mental health difficulties. 

The Veteran was reexamined by VA in April 2009.  At that time the Veteran reported that he had a learning disability and ADHD as a child.  The Veteran reported his in-service vehicle accident and that he felt stressed by medical board proceedings that occurred thereafter.  He reported that, at that time, he was also struggling with chronic pain and that he briefly received mental health treatment while he was in the service.

The examiner noted that the Veteran was treated for ADHD in service and had also been prescribed an antidepressant.  However, there seemed to be minimal complaints of actual depression.  At that time, the Veteran mostly complained of memory and concentration problems as well as chronic pain.  The examiner noted that service treatment records from September, October, and November 1996 indicate that the Veteran was treated with medication only for ADHD.  A March 1997 treatment record indicated that the Veteran had no symptoms since discontinuing his antidepressant and that he was no longer taking medication for ADHD.  The examiner noted that a December 1996 addendum to the Veteran's MEB report noted that the Veteran was diagnosed with mild PTSD in the past but no longer met the criteria for that diagnosis at the time of the December 1996 evaluation.  He noted that the evaluation indicated that the Veteran was diagnosed with some mild anxiety and ADHD and that the Veteran had been noted to be doing rather well.  Also, neuropsychological testing found that no organic problems caused the Veteran's memory deficits.  The examiner also noted that shortly after service the Veteran had a VA examination that indicated no Axis I diagnosis though schizotypal personality disorder was diagnosed.

The examiner recounted that the Veteran was treated for ADHD and depression between 2000-2002 and thereafter went untreated until 2006.  It was at this time the Veteran was having increasing job-related stress.  The Veteran reported that his work problems caused him anxiety and low mood.  The Veteran reported that he failed some sort of test and was fired in 2007, just short of his eligibility to get some type of retirement benefits.  It was after this that he was referred for further treatment and saw an LPC for about 8 months in 2007-2008 and saw a private psychiatrist for 3 or 4 months in 2007.  The Veteran believed that medication was not helpful so he stopped seeing the psychiatrist.  The Veteran reported no additional psychiatric treatment until 2009, when he began seeing a VA social worker and a psychiatrist.  The examiner noted that treatment records from 2009 indicated that the Veteran was primarily struggling with his firing from his civilian job in 2007.  The Veteran's treatment records indicated that the Veteran worked for that job for about 5 years and had a lot of his identity and future hopes wrapped up therein and made sacrifices for the job.  After he was fired, he had to take a different, lower paying, job that did not offer fringe benefits.  The examiner noted that the Veteran's recent treatment records did not show a recent diagnosis, treatment, or complaint related to PTSD or to its symptoms.

At the examination, the Veteran also reported his job frustrations.  The Veteran told the examiner that he "lived, ate, and breathed" his civilian job for 5 years.  The examiner wrote that the Veteran indicated that the onset of his current emotional difficulties to being fired from that job as well as the events leading up thereto.  At the time of the examination, the Veteran was performing his job in security adequately and without and significant mental health difficulties.  

The Veteran also reported feeling mildly sad often, dwelling on his firing daily and that he was frustrated and irritated about that.   The Veteran reported anxiety and worry about his finances and his current job.  

Additionally, the examiner noted that the Veteran had a history of ADHD and that he continued to report difficulties in this area.  The Veteran did not bring up any mental health difficulties specifically other than those dealing with ongoing problems with attention.  The examined noted that there seemed to be no complaints or diagnoses of any PTSD symptoms since the mid-1990s.   

The examiner diagnosed ADHD and adjustment disorder with depression and anxiety.  The examiner opined that the Veteran's current mental health difficulties were less likely than not related to those that the Veteran experienced in the military.  He explained that the Veteran went for periods without mental health treatment including in recent years until the Veteran experienced a recent life stress and job difficulties including losing his civilian job.  A number of the Veteran's mental health records indicated that the Veteran was very focused on this.  The examiner opined that the Veteran's loss of his civilian job was the main cause of his current mental health problems, rather than any mental health disorder that the Veteran had while he was in the military.  

Due to the variety of mental health diagnoses in the Veteran's treatment records and the lack of information as to the etiology of his ADHD, a medical opinion was obtained by the Board.  In a May 2011 opinion the expert psychiatrist determined that, after a review of the Veteran's records in the claims file, the most appropriate diagnosis was adjustment disorder with mixed anxiety and depressed mood due to loss of employment in 2007.  There was no indication of the Veteran having been diagnosed with a chronic psychiatric illness due to military service.  

Moreover, the Veteran's ADHD clearly and unmistakably preexisted his military service.  The expert psychiatrist related that the diagnostic criteria for ADHD require that this disorder be present since childhood.  There were multiple instance where the Veteran stated that he was diagnosed with ADHD as a child and treated with a stimulant medication.  His medical records indicate behavioral difficulties, poor grades, and a diagnosis of a learning disorder in elementary school.  All of these factors are highly associated with childhood ADHD symptoms.  Psychological testing in 2005 indicated the continued presence of symptoms and functional impacts consistent with ADHD.  There was no evidence in the Veteran's records that indicate permanent worsening of his ADHD symptoms during military service.  There was no evidence to suggest an organic insult to the Veteran's brain during service. 

The expert psychiatrist opined that there was no evidence that indicated that the Veteran had a psychiatric disorder that was at least as likely as not related to the symptoms and findings in service.  The examiner noted that anxiety need not be pathologic and is a symptom seen in multiple psychiatric disorders.  The presence of anxiety does not confirm a specific diagnosis.  Therefore, he was unable to form an opinion as to whether disorders in service were acute and transitory.  However, as noted above the psychiatrist opined that none of the Veteran's current psychiatric disorder was related to his military service.  He also opined that there was no evidence that the Veteran's current psychiatric disorders were related to any service connected disabilities that caused pain.

With respect to the Veteran's ADHD, this disorder clearly and unmistakably preexisted the Veteran's service.  As noted by the expert psychiatrist who provided the May 2011, diagnostic criteria for this disorder require that it be present since childhood.  Moreover, the Veteran admitted that he was diagnosed with, and treated for, ADHD in childhood.  Moreover, ADHD clearly and unmistakably was not aggravated by service.  While the officer who conducted the Veteran's MEB in service opined that ADHD was diagnosed in service, the Veteran was not diagnosed with ADHD or any related mental disorder at the VA examination which took place in 1997, shortly after his service.  This finding is inconsistent with the Veteran's ADHD having been permanently aggravated by his service since this disorder was not even found to be present when the Veteran was examined in 1997.  Remaining treatment records reflect that the Veteran had continuing difficulties in this area since long prior to service and do not indicate or even suggest that anything that occurred during the Veteran's service permanently worsened his ADHD beyond its normal progression.  The VA expert psychiatrist reviewed all of the Veteran's treatment records, including service and post-service treatment records, and found no evidence of a permanent worsening of the Veteran's ADHD.  This opinion outweighs that of the military practitioner who performed the MEB, because the military physician could only observe the Veteran's behavior in service and could not prospectively determine whether any exacerbation of symptoms was temporary and situational or whether it would result in a permanent aggravation of symptoms.  In contrast, the VA expert physician was able to review service and well as post-service treatment records, including those related to the Veteran's current functioning, and found no evidence at all that the Veteran's symptoms were permanently made worse by his service.  This complete lack of evidence of any permanent worsening, made after a retrospective review of all of the Veteran's treatment records in and since service, makes it clear and unmistakable that no in-service permanent aggravation of the Veteran's ADHD occurred.

The evidence also does not show that it is at least as likely as not that the Veteran's current mental health problems are due to his military service.  Although the Veteran was noted to have some PTSD symptoms in service, records associated with his MEB indicated that, prior to his discharge, this was already resolving and the Veteran no longer met the criteria for PTSD.  He was not diagnosed with any Axis I mental disorder at his VA examination in 1997 and has never been diagnosed with PTSD after his service.  The examiner who performed the April 2009 VA examination noted that the Veteran did not appear to have had PTSD symptoms in the recent past and did not currently have PTSD.  

After examining the Veteran and reviewing his history as reflected in the claims file, as noted above, the VA psychologist opined that the Veteran's current mental health problems were unrelated to the symptoms that the Veteran experienced in service, and that most of the Veteran's current difficulties were related to his loss of a civilian job in 2007.  This conclusion is supported by numerous treatment records, including those of S.W., L.P.C., which reflect that the Veteran was very focused on this incident but rarely mentioned any problems associated with his military service. 

Similarly, the expert psychiatrist who prepared the May 2011 examination opined that the Veteran's current presentation was most consistent with an adjustment disorder due to the loss of his job in 2007 and there was no indication that his current psychiatric disorder was related either to his military service or to chronic pain from a service related disorder.  

The evidence shows that although the Veteran had PTSD in service, this disorder resolved prior to the 1997 VA examination and did not recur, and that the Veteran's current mental health problems are unrelated to his in-service symptoms or to his service connected orthopedic disorders.  While the Veteran reported that his mental health problems are related to his chronic pain from in-service injuries, this is not corroborated by his mental health records or by either of the VA examiners or by the expert psychiatrist who prepared the May 2011 opinion.  According to the April 2009 VA examination, the Veteran was not focused on his chronic pain and his current psychiatric difficulties were found to be related to the Veteran's loss of a civilian job.  The Board finds that the VA psychologist's opinion and the VA expert psychiatrist's opinion are more probative than the Veteran's, insofar as these opinions were made after a full review of the Veteran's past mental health history and, in the case of the VA psychologist, who also interviewed and examined the Veteran.  The psychologist or psychiatrist have more training and expertise in explaining the etiology of mental disorders than does a layperson.  Additionally, the VA psychologist's findings were consistent with the content of the Veteran's recent treatment records as well as the lack of an Axis I diagnoses at the 1997 VA examination, as was the VA expert psychiatrist's opinion.  

Furthermore, to the extent that the Veteran has any type of personality disorder, or traits of a personality disorder, as reflected in some earlier records but not recently diagnosed, the Board notes that this is not considered a disability for VA compensation purposes.  38 C.F.R. § 3.304(c).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for ADHD is denied. 

Service connection for an acquired psychiatric disorder other than ADHD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


